DETAILED ACTION
Disposition of Claims
Claims 1-4, 7-10, 12-13, 15, 17-18, 21-22, 25, and 28-32 were pending.  Claims 2-21, 23-24, 26-27, and 32 are cancelled.  Amendments to claims 1, 22, 25, 28-29, 31 are acknowledged and entered.  New claims 33-35 are acknowledged and entered.  Claims 1, 22, 25, 28-31, and 33-35 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2019/0202917 A1, Published 07/04/2019.  Amendments to the specification presented on 08/05/2020 and 07/26/2022 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
 
Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.



Specification
(Objection withdrawn.)  The objection to the abstract is withdrawn in light of the amendments to the abstract.

(Objection withdrawn.)  The objection to the disclosure is withdrawn in light of the amendments to the disclosure.

Claim Objections
(Objection withdrawn.)  The objection to Claim 29 is withdrawn in light of the amendments to the claim. 


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a multispecific antibody which comprises at least one PD-L1 binding region and at least one OX40 binding region, wherein the multispecific antibody is Fab-in- Tandem (FIT-Ig) multispecific antibody, wherein the FIT-Ig multispecific antibody comprises a first polypeptide, a second polypeptide, and a third polypeptide, wherein the first polypeptide comprises, from N- to C-terminus a light chain variable region A, a light chain constant region (CL), a variable chain heavy region B, and heavy chain constant regions CH1, CH2 and CH3, wherein the second polypeptide comprises, from N- to C-terminus, a heavy chain variable region A and a CH1 region heavy chain constant region, wherein the third polypeptide comprises, from N- to C-terminus, a light chain variable region B and a light chain constant region, wherein light chain variable region A and heavy chain variable region A bind OX40, and wherein light chain variable region B and heavy chain variable region B bind PD-L1.  
 Claim 22 is drawn to a composition comprising the multispecific antibody according to claim 1 and a pharmaceutically acceptable excipient, diluent, or carrier.
Further limitations on the composition according to claim 22 are wherein the composition is further comprising a therapeutic agent selected from the group consisting of: a) immune checkpoint inhibitors; b) immune stimulators; c) chemokine receptor antagonists; d) targeted kinase inhibitors; e) angiogenesis inhibitors; f) cytokines; g) bispecific T-cell engagers (BiTEs) having at least one specificity against CD3; h) bi-specific molecules; i) oncolytic viruses; j) vaccination with tumor associated antigens; k) cell-based therapies; and I) adoptive transfer of tumor specific T-cells or LAK cells (claim 33).
Claim 25 is drawn to a method of treating a solid tumor in a human, comprising administering to said human a therapeutically effective amount of a multispecific antibody according to claim 1.

Further limitations on the method according to claim 25 are wherein the method is further comprising administering to the human a further therapy, optionally a further therapeutic agent, optionally wherein the further therapeutic agent is selected from the group consisting of: 
a) immune checkpoint inhibitors;
b) immune stimulators; 
c) chemokine receptor antagonists;
d) targeted kinase inhibitors;
e) angiogenesis inhibitors;
f) bispecific T-cell engagers (BiTEs) having at least one specificity against CD3;
g) other bi-specific molecules;
h) oncolytic viruses;
i) vaccination with tumor associated antigens;
j) cell-based therapies;
k) adoptive transfer of tumor specific T-cells or LAK cells, or optionally wherein the further therapy is chemotherapy, radiotherapy, and/or surgical removal of tumor (claim 28); wherein the immune stimulator is an immune stimulating peptide, a chemokine, or a cytokine (claim 34).
Claim 29 is drawn to a nucleic acid that encodes the first polypeptide, the second polypeptide, or the third polypeptide of the multispecific antibody according to claim 1.  
Claim 30 is drawn to a vector comprising the nucleic acid according to claim 29; optionally wherein the vector is a CHO or HEK293 vector.
Claim 31 is drawn to an isolated host cell comprising the vector according to claim 30.  
Claim 35 is drawn to a multispecific antibody which comprises at least one PD-L1 binding region and at least one OX40 binding region, wherein the multispecific antibody is Fab- in-Tandem (FIT-Ig) multispecific antibody, wherein the FIT-Ig multispecific antibody comprises a first polypeptide, a second polypeptide, and a third polypeptide, wherein the first polypeptide comprises, from N- to C-terminus a light chain variable region A, a light chain constant region (CL), a variable chain heavy region B, and heavy chain constant regions CH1, CH2 and CH3, wherein the second polypeptide comprises, from N- to C-terminus, a heavy chain variable region A and a CH1 region heavy chain constant region, wherein the third polypeptide comprises, from N- to C-terminus, a light chain variable region B and a light chain constant region, wherein light chain variable region A and heavy chain variable region A bind PD-L1, and wherein light chain variable region B and heavy chain variable region B bind OX40.


Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code and AIA  not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 31 under 35 U.S.C. 101 and section 33(a) of the America Invents Act is withdrawn in light of the amendments to the claim. 


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 22, 25, and 28-31 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Note the rejection of claims 2-4, 7-10, 12-13, 15, 17-18, 21, and 32 is withdrawn in light of the cancellation of said claims and is extended to include new claims 33-35.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 1, 22, 25, 28-31, and 33-35 are rejected as lacking adequate descriptive support for any multispecific FIT-Ig antibody which results in the function of binding PD-L1 and OX40.  The claims are also drawn towards the use of said antibody in treating any human solid tumor.    
In support of the claimed genus (any multispecific FIT-Ig antibody that comprises any variable heavy chain (VH) and variable light chain (VL) from any antibody which binds to PD-L1 and any VL from any antibody which binds to OX40), the application discloses one example in which a bispecific FIT-Ig antibody is generated that binds to both PD-L1 and ICOS, wherein said antibody is two Fabs in tandem fused with an Fc (Example 1 at ¶[1101]).  The anti-ICOS antibody domains were those of STIM003 (see ¶[0762] for sequences for VH and VL of said antibody) and the anti-PD-L1 antibody domains were those of Antibody W.  It is not clear what the sequences are for antibody “W” (it appears as though antibody W is “AbW” from ¶[1192], but again, the sequence for said antibody is not clear.)  Variants of this bispecific antibody were generated using human IgG1 or mouse IgG2a (see ¶[1103-1107]).  It appears as though said bispecific antibodies can bind to both human and mouse ICOS.  No further derivatives or variants or mutants thereof of any further bispecific or multispecific antibodies are disclosed that can achieve this function of binding to any OX40 and any PD-L1.  Thus, the application fails to provide any examples of species within the claimed genera to demonstrate possession of the entire genera.
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two. In other words, there is no evidence that any multispecific FIT-Ig antibody can be generated from any known antibody sequences specific to PD-L1 and OX40.  Moreover, no correlation has been made to which sequences for said PD-L1 antibody and said OX40 antibody are required in order to achieve the claimed function, aside that they have to be the VH or VL regions from the unidentified antibodies.  Lastly, the specification does not establish any additional mutations that may be generated that still allow the antibodies to recognize and bind to their targets.  The teachings of the art also fail to indicate that, without such evidence, those in the art would have expected the full scope of the claimed multispecific FIT-Ig antibody would confer the claimed binding function.  For example, a search of the art indicates that modifications to biological molecules such as proteins are unpredictable, and require experimentation regarding the relationships between alterations in sequence bases/side chains and the function and structure of the protein in order to determine the actual effects of the modifications as discussed by Bowie et al. (Bowie JU, et. al. Science. 1990 Mar16;247(4948):1306-10; See page 1306).  The art also shows that single amino acid mutations in the antibodies can greatly affect the ability of said antibody to bind to its target antigen (Winkler K, et. al. J Immunol. 2000 Oct 15;165(8):4505-14.; See also Kussie PH, et. al. J Immunol. 1994 Jan 1;152(1):146-52.)  When single amino acid mutations are generated, or when the combination or order of CDRs within an antibody is altered, it affects the neutralizing capability of the resulting antibody or fragment thereof (Chen Z, et. al. Nat Commun. 2015 Mar 30;6:6714.)  The art has further highlighted the importance of the order of CDRs, the interaction of non-CDR domains with respect to antigen/epitope binding, and that antigen-antibody algorithms or epitope prediction software/rational antibody design is highly inaccurate (Sela-Culang I, et. al. Front Immunol. 2013 Oct 8;4:302.)  Computational in silico methods have traditionally struggled to predict the effect of mutations in antibody–antigen complexes on binding affinity, and generation of actual mutants in vitro of antibodies is the preferred and reliable method to determine the effect of mutations on antigen-antibody binding (Sirin S, et. al. Protein Sci. 2016 Feb;25(2):393-409. Epub 2015 Nov 6.)  These results contradict the claimed functional characteristics of the multispecific antibody.  
Lastly, the Federal Circuit opinion in Amgen v. Sanofi No. 2017-1480 slip op. Fed. Cir. Oct. 5, 2017 (“Amgen”) has shown that mere possession of an antigen does not satisfy the written description requirement for possession of any antibodies that may bind to said antigen.  This recent finding is the current guidance utilized by the Office, and the opinion overrides the MPEP guidance regarding “newly characterized antigens” (MPEP § 2163 II.A.3).  In other words, it is improper to show possession of a protein by describing said protein, such as an antibody, by its function, such as the antigen to which it binds.
Thus, in view of the above, there would have been significant uncertainty as to which multispecific FIT-Ig antibodies would be able to confer the claimed function of binding to any PD-L1 and any OX40 antigen, especially for the use of treating any human solid tumor.  In view of this uncertainty and the lack of examples of the claimed genera, the claims are rejected for lack of adequate written description support.
	Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
Applicant argues that the amendments to the claims which narrow the antibody to a FIT-Ig structure that binds to PD-L1 and OX40 as presently claimed provides sufficient written description to demonstrate possession of the genus as presently claimed.  Applicant argues that the genus has been sufficiently narrowed to show sufficient structure/function relationship in that the FIT-Ig structure is provided and thus art-validated CDRs and variable regions from known anti-OX40 and anti-PD-L1 antibodies may be used in the FIT-Ig structure to provide the function as claimed. 
For the reasons set forth supra, the Office maintains that the antibodies as presently claimed are not supported by the disclosure.  As noted by the courts, an antibody can no longer be claimed by its function, and it is essential to provide specific sequences or deposits for the antibodies to demonstrate possession.  It is improper to claim an entire genus of antibodies by its antigen target.  Further, no examples in the specification to show which anti-OX40 antibodies and which anti-PD-L1 antibodies would be useful to generate the claimed FIT-Ig antibodies, nor is it clear that said FIT-Ig antibodies would retain their function after assembly into this format.  It is not clear that said antibodies could then be used in the methods as claimed, as no data was provided to show that any combination of any PD-L1 antibody regions combined with any OX40 antibody regions in the FIT-Ig structure would retain binding to their original targets and be useful in methods, either alone or in combination with other therapeutics, to treat human solid tumors.  Therefore, this argument is not persuasive, and the rejection has been maintained.  



	
(Rejection maintained and extended – necessitated by amendment.)  Claims 25 and 28 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of using a bispecific ICOS/PD-L1 antibody comprised of antibodies STIM003 and AbW to treat cancers associated with a higher incidence of ICOS+ Treg cells, does not reasonably provide enablement for treatment or prevention of any solid tumor with any multispecific FIT-Ig antibody that at least binds to PD-L1 and OX40.  Note that this rejection is extended to include new claims 34-35.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). See also MPEP § 2164.01(a) and § 2164.04. Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention/Breadth of the claims.  The claims are drawn to a method of treating any solid tumor in a human, comprising administering to said human a therapeutically effective amount of a multispecific antibody according to claim 1.  The multispecific antibody of claim 1 has the functional limitations of comprising at least one PD-L1 binding region and at least one OX40 binding region, wherein the multispecific antibody is a Fab-in-Tandem (FIT-Iq) multispecific antibody, wherein the FIT-Ig multispecific antibody comprises a first polypeptide, a second polypeptide, and a third polypeptide, wherein the first polypeptide comprises, from N- to C-terminus a light chain variable region A, a light chain constant region (CL), a variable chain heavy region B, and heavy chain constant regions CH1, CH2 and CH3, wherein the second polypeptide comprises, from N- to C-terminus, a heavy chain variable region A and a CH1 region heavy chain constant region, wherein the third polypeptide comprises, from N- to C-terminus, a light chain variable region B and a light chain constant region, wherein light chain variable region A and heavy chain variable region A bind OX40, and wherein light chain variable region B and heavy chain variable region B bind PD-L1.  The function of association to PD-L1 and OX40 broadly claims only binding, and covers any claimed VH or VL region of any antibody that may have inhibitory or stimulatory effects on PD-L1 or OX40 activity.  No sequences of any antibodies for the CDRs or VH/VL regions are claimed.  
State of the prior art/Predictability of the art.  PD-1 signaling negatively regulates T cell-mediated immune responses and serves as a mechanism for tumors to evade an antigen-specific T cell immunologic response. It plays a role in promoting cancer development and progression by enhancing tumor cell survival. With this background, PD-1 signaling represents a valuable therapeutic target for novel and effective cancer immunotherapy.  Antibodies against the immune checkpoint regulatory protein PD-L1 are known in the art and have shown clinical efficacy against certain various types of cancers and malignancies.  However, some malignancies are refractory towards treatment with antibodies which target PD-L1.  
The interaction between OX40 and its ligand, OX40L, plays a role in the activation and expansion of antigen-activated CD4 T cells during an immune response. Initially, CD4 T cells are activated via the presentation of antigens bound to MHC-II and the T cell receptor (TCR). After antigen presentation, OX40 and OX40L cell surface expression is upregulated with OX40 expressed on the CD4 T cell surface and OX40L expressed on the antigen presenting cell (APC) surface. The combined signals of the antigen-TCR and OX40L-OX40 interactions facilitate CD4 T cell activation, expansion, migration, and cytokine production.
OX40L is a member of the tumor necrosis factor (TNF) family of proteins. OX40L is typically expressed on APCs such as dendritic cells (DCs), macrophages, microglia, and B cells. OX40 is typically expressed in lymphoid tissue, e.g., in activated CD4 T cells. These OX40+T cells are preferentially found at sites of inflammation in the body. Likewise, in patients with an inflammatory condition, OX40L is typically expressed in tissues at the site of inflammation and not in healthy tissue. Investigators have demonstrated that reagents that inhibit the OX40L-OX40 interaction may be used to modulate T cell mediated experimental inflammatory diseases. See generally, e.g., US20060002929A1.
The use of multispecific antibodies is known in the cancer therapeutics art, and is a relatively new technology, with monoclonal antibodies being the main therapeutic in use.  As noted by the art (Jachimowicz RD, et. al. BioDrugs. 2014;28(4):331‐343.):
“A wide range of different multi-specific antibody designs are currently being explored. Factors that play a role in evaluating the strengths and weaknesses of a specific design are pharmacokinetics and tumor penetration characteristics. An important factor for tumor penetration is the affinity of the antibody. Also, a smaller molecular size of the multi-specific antibody comes with a shorter serum half-life, but also helps to increase tumor penetration. When it comes to multi-specific antibodies targeting activating receptors on immune effector cells, potential toxic side effects due to an overly strong activation as well as unspecific activation without the presence of tumor cells, such as the cytokine storm syndrome observed in a clinical trial of a CD28 activating monoclonal antibody, have to be avoided. Creating the right combination of activation level, location, and timeframe will be paramount for the successful use of immune effector cell activating antibodies. Additionally, the feasibility of large-scale production has to be considered, in order to make a certain design a possibly useful tool in the treatment of patients. Explored formats include bi- or multi-specific scFv developed by self-assembly or conjugated by a linker, bi- or multi-specific Fab fragments, potentially coupled to a toxin or radionuclide, trifunctional antibodies incorporating two targets as well as using the Fc function, bi-specific, tetravalent IgG-like antibodies, scFvIgG conjugates, recombinant immune receptors, and others.”
One bispecific antibody (BsAb) format reported is that of Fab-in-tandem (FIT-Ig), which was shown to possess superior biophysical properties compared to the single-chain variable fragments (scFv)-based BsAbs (See e.g. Wu X, et. al. MAbs. 2015;7(3):470-82.; See esp. abstract and Fig. 1).  These FIT-Ig were more thermostable and less prone to aggregation as compared to their scFv counterparts (p. 476, rt. Col., ¶1), and their ability to inhibit tumor growth appears to have a strong dependence on geometry and valence of engagement (p. 477, rt. Col. ¶1).  Wu notes that while the FIT-Ig appear to be more effective therapeutics than their scFV counterparts, that other BsAb formats hold merit as well and it is essential to empirically test to determine which format provides the desired activity within a therapeutic (p. 477-8.) 
Working examples. The working examples disclosed in the specification utilize related bispecific antibodies generated from STIM003 (anti-ICOS) and AbW (anti-PD-L1) to treat various types of murine tumors in vivo (See ¶[1217-1239]).  No other multispecific antibodies utilizing any other anti-PD-L1 antibodies or any other antigen target (such as OX40) antibodies were studied for their effect on these tumor types or any other types of tumors.  The tumors studied appear to have been specific towards those tumor types determined to have a high amount of ICOS+ Treg cells associated with them; no other tumor types with different levels of ICOS+ Treg cells were studied.  No non-tumor diseases, such as neurological diseases, were tested for efficacy in treatment using the STIM003-AbW antibody or any other anti-PD-L1 or anti-OX40 multispecific antibody.
Guidance in the specification. The specification provides guidance towards the use of related bispecific antibodies generated from STIM003 (anti-ICOS) and AbW (anti-PD-L1) in treating ICOS+ Treg cell-associated cancers.  No guidance is provided as to how any FIT-Ig antibody which binds to OX40 and PD-L1 would be in the therapeutic treatment of any human solid tumor.  
Amount of experimentation necessary.  Additional research is required in order to determine how effective the use of any multispecific FIT-Ig antibody recognizing at least OX40 and PD-L1 would be in treatment of any human solid tumor.
For the reasons discussed above, it would require undue experimentation for one skilled in the art to make and/or use the claimed methods.  
	Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
Applicant argues that the removal of the optional or redundant language clarifies the metes and bounds of the claims, and the drafted claims have satisfied the enablement requirement.  For the reasons set forth supra, the Office maintains that the methods as drafted are not enabled as there is sufficient uncertainty in the art that the very large breadth of potential antibodies which would fall under the scope of this method would be useful in the treatment of any type of human solid tumor.  There is an undue burden on a skilled artisan to make and use the invention as presently claimed, and therefore, the methods remain rejected as being non-enabled.



Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claims. 

(Rejection withdrawn.)  The rejection of Claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the cancellation of said claim. 

(Rejection withdrawn.)  The rejection of Claim 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the cancellation of said claim. 

(Rejection withdrawn.)  The rejection of Claim 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claim. 

(Rejection withdrawn.)  The rejection of Claim 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claim. 

(Rejection withdrawn.)  The rejection of Claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the cancellation of said claim.
 
(Rejection withdrawn.)  The rejection of Claim 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claim. 

(Rejection withdrawn.)  The rejection of Claims 22 and 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claims.




Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claim(s) 1, 22, 25, and 28-31 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (WO2015103072A1, Pub. 07/09/2015; Priority 12/30/2013; hereafter “Wu”.)  Note the rejection of claims 2-4, 7-10, 12-13, 15, 17-18, and 21 is withdrawn in light of the cancellation of said claims and is extended to include new claims 33-35.
The Prior Art
Wu teaches multivalent and multispecific binding proteins that are capable of binding two or more antigens, or two or more epitopes; Wu also provides methods of making and using such multivalent and multispecific binding proteins, including methods of using such binding proteins for prevention or treatment of various diseases, or for detecting specific antigens in vitro or in vivo (entire document; see abstract.)  Wu teaches the antibody form IgG-like molecules with VH and/or VL of a first antibody separated by a constant domain, and a VH and/or VL from a second antibody separated by a constant domain, that the antibody is a tandem Fc binding antibody that is an improvement over the known scFv bispecific antibodies and is called “Fabs-in-tandem” or FIT-Ig (¶[0016]; reference claims 1-2; Fig. 1).  Wu teaches the first and second binding epitopes are preferably those capable of binding epitopes on immune checkpoint protein on T cells or tumor cell surface proteins such as TIM-3, Lag3, ICOS, BTLA, CD 160, 2B4, KIR, CD 137, CD27, OX40, CD40L, A2aR, PD- L1, PD-L2, Galectin9, HVEM, CD48, B7-1, B7-2, ICOSL, B7-H3, B7-H4, CD137L, OX40L, CD70, and CD40 (¶[0033][0063][0094]; instant claims 1 and 35).  One notable binding pair for the FIT-Ig are OX40 and PD-L1 (reference claims 28 and 35; ¶[0063]; instant claims 1 and 35).  The antibody may comprise human heavy/light chain variable domains, murine heavy/light chain variable domains, humanized heavy/light chain variable domains, and mixtures thereof (¶[0058]).  The multispecific antibodies can be used to treat human solid tumors (¶[0090][0123]; instant claim 25) and said antibodies would be capable of binding to the human versions of the target proteins (reference claims 46, 48; ¶[0064-0067]).  Wu also teaches nucleic acids and vectors which encode the multispecific binding proteins (¶[0078]; instant claims 29-30), as well as the production of the antibodies in isolated host cells (¶[0016][0050]; instant claim 31).  The bispecific antibodies may be within pharmaceutically acceptable compositions which include pharmaceutically-acceptable carriers (¶[0088]; instant claim 22) and may include additional therapeutic reagents for treating a disorder, such as angiogenesis or kinase inhibitors, or cytokines (¶[0089]; instant claims 28, 33-34).  
For at least these reasons, Wu teaches the limitations of instant claims 1, 22, 25, 28-31, 33-35, and anticipates the instant invention encompassed by said claims.
Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
Applicant argues that Wu provides a “laundry list” of possibilities for multi-specific proteins, and that the disclosure of Wu is thus not anticipatory.  MPEP §2131.02.II notes that a reference that clearly names the claimed species no matter how many other species are named and, in the section, immediately following notes that a generic disclosure will anticipate a claimed species covered by that disclosure when the species can be “at once envisaged” by said disclosure (MPEP§ 2131.02.III).  In this section, it is important to note that a reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)).  In Wu, there are specific combinations of antigen targets noted for the FIT-Ig antibody, namely OX40 and PD-L1 (see e.g. reference claim 28, ¶[0063]).  Therefore, the teachings of Wu clearly anticipate the instant claims as presently drafted, and the argument is not persuasive.



Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 1-4, 7-10, 12-13, 15, 17-18, 21-22, 25, and 28-32 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,567,399 is withdrawn in light of the amendments to the claims.

(Rejection withdrawn.)  The rejection of Claims 1-4, 7-10, 12-13, 15, 17-18, 21-22, 25, and 28-32 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,617,338 is withdrawn in light of the amendments to the claims. 

(Rejection withdrawn.)  The rejection of Claims 1-4, 7-10, 12-13, 15, 17-18, 21-22, 25, and 28-32 on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,957,323 is withdrawn in light of the amendments to the claims.

(Rejection withdrawn.)  The rejection of Claims 1-4, 7-10, 12-13, 15, 17-18, 21-22, 25, and 28-32 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,604,576 is withdrawn in light of the amendments to the claims.


(New rejection – necessitated by amendment.)  Claims 1, 22, 25, 28-31, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,567,399 in view of Wu (WO2015103072A1, Pub. 07/09/2015, Priority 12/24/2014; hereafter “Wu”.) 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘399 claims are drawn to antibodies or fragments thereof which bind to PD-L1, wherein the PD-L1 antibody or fragment thereof comprises a second antibody or fragment thereof which binds to another target antigen other than PD-L1, such as OX40.  While the ‘399 claims do not provide for a specific Fab-in-Tandem (FIT-Ig) arrangement, such antibodies were known in the art, as evidenced by Wu.  Wu teaches antibodies which comprise three binding regions, namely a VL region specific to one antigen and a VL and VH specific to a second antigen (Wu reference claims 1-2).  Wu teaches such multispecific FIT-Ig may comprise antibody fragments which bind to PD-L1 and OX40 (¶[0029][0033][0063][0068][0094][0122]; reference claims 28, 35, 37).  Wu also teaches nucleic acids and isolated host cells for generating said FIT-Ig antibodies (¶[0016]), as well as administration of the FIT-Ig along with other therapeutic agents, such as angiogenesis inhibitors, kinase inhibitors, or the like (¶[0089]).  Given what was known in the art at the time of filing, as evidenced by Wu, the instant claims and the ‘399 claims would be obvious variants of one another.  
Further, the instant claims and the ‘399 claims are both drawn to pharmaceutically acceptable compositions comprising the antibodies and methods of using said antibodies to treat tumors.
Therefore, given the breadth of the instantly claimed antibody and methods of use thereof, the instant claims and the ‘399 claims overlap in patentable scope and would be obvious variants of one another, especially in light of the teachings of Wu.

(New rejection – necessitated by amendment.)  Claims 1, 22, 25, 28-31, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,617,338 in view of Wu (supra).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘338 claims are drawn to antibodies or fragments thereof which bind to PD-L1, wherein the PD-L1 antibody or fragment thereof comprises a second antibody or fragment thereof which binds to another target antigen other than PD-L1, such as OX40.  While the ‘338 claims do not provide for a specific Fab-in-Tandem (FIT-Ig) arrangement, such antibodies were known in the art, as evidenced by Wu.  Wu teaches antibodies which comprise three binding regions, namely a VL region specific to one antigen and a VL and VH specific to a second antigen (Wu reference claims 1-2).  Wu teaches such multispecific FIT-Ig may comprise antibody fragments which bind to PD-L1 and OX40 (¶[0029][0033][0063][0068][0094][0122]; reference claims 28, 35, 37).  Wu also teaches nucleic acids and isolated host cells for generating said FIT-Ig antibodies (¶[0016]), as well as administration of the FIT-Ig along with other therapeutic agents, such as angiogenesis inhibitors, kinase inhibitors, or the like (¶[0089]).  Given what was known in the art at the time of filing, as evidenced by Wu, the instant claims and the ‘338 claims would be obvious variants of one another.  
Further, the instant claims and the ‘338 claims are both drawn to pharmaceutically acceptable compositions comprising the antibodies and methods of using said antibodies to treat tumors.
Therefore, given the breadth of the instantly claimed antibody and methods of use thereof, the instant claims and the ‘338 claims overlap in patentable scope and would be obvious variants of one another, especially in light of the teachings of Wu.


(New rejection – necessitated by amendment.)  Claims 1, 22, 25, 28-31, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,604,576 in view of Wu (supra). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘576 claims are drawn to antibodies or fragments thereof which bind to PD-L1, wherein the PD-L1 antibody or fragment thereof comprises a second antibody or fragment thereof which binds to another target antigen other than PD-L1, such as OX40.  While the ‘576 claims do not provide for a specific Fab-in-Tandem (FIT-Ig) arrangement, such antibodies were known in the art, as evidenced by Wu.  Wu teaches antibodies which comprise three binding regions, namely a VL region specific to one antigen and a VL and VH specific to a second antigen (Wu reference claims 1-2).  Wu teaches such multispecific FIT-Ig may comprise antibody fragments which bind to PD-L1 and OX40 (¶[0029][0033][0063][0068][0094][0122]; reference claims 28, 35, 37).  Wu also teaches nucleic acids and isolated host cells for generating said FIT-Ig antibodies (¶[0016]), as well as administration of the FIT-Ig along with other therapeutic agents, such as angiogenesis inhibitors, kinase inhibitors, or the like (¶[0089]).  Given what was known in the art at the time of filing, as evidenced by Wu, the instant claims and the ‘576 claims would be obvious variants of one another.  
Further, the instant claims and the ‘576 claims are both drawn to pharmaceutically acceptable compositions comprising the antibodies and methods of using said antibodies to treat tumors.
Therefore, given the breadth of the instantly claimed antibody and methods of use thereof, the instant claims and the ‘576 claims overlap in patentable scope and would be obvious variants of one another, especially in light of the teachings of Wu.
Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not entirely persuasive.  With respect to the ODP rejection over the ‘323 patent, said rejection has been withdrawn.  The original rejections over the ‘339, ‘338, and ‘576 patents have been withdrawn in light of the amendments to the claims, but new rejections over the patents have been set forth in light of the teachings of Wu.  
With respect to the ‘399 patent, applicant argues the amendments to instant claim 1 are such that the instant claims are no longer obvious variants of the ‘399 patent.  Applicant argues those amendments, which required the format of an FIT-Ig and the binding regions to recognize OX40 and PD-L1, distinguish the instant claims from the ‘399 patent claims.  For reasons set forth supra, the Office disagrees that the claims are patentably distinct and that in light of the teachings of Wu, the differences between the ‘399 claims and the instant claims would be obvious to a skilled artisan.  Applicant also argues that the instant claims are not drawn to the specific sequences of the ‘399 patent claims.  However, the breadth of the instant claims is so broad (as the claims are drawn to functional properties of an antibody, and not structural (sequence) properties of an antibody), and since its priority date is later than that of the ‘399, it represents a genus/species situation where the instant claims are an attempt at an improper extension of patent rights of the subject matter of the ‘399 patent.   Therefore, this argument is not persuasive. 
With respect to the ‘338 and ‘576 patents, applicant presents similar arguments as those set forth regarding the ‘399 patents.  Again, as set forth supra with the new rejections, these arguments are not persuasive.  



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648